Order entered January 22, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01185-CV

                              DIANE WHITLEY LEE, Appellant

                                             V.

                         MARY BETH BROOKS ABBOTT, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01198-E

                                         ORDER
       Before the Court is appellant’s January 17, 2019 motion to extend time to file an

amended brief. Appellant, who is pro se, explains the extension is necessary because she is in

the process of hiring an attorney.

       We GRANT the motion and ORDER the brief be filed no later than February 26, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE